Citation Nr: 9908598	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-47 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION


The veteran served on active duty from July 1971 to July 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1994 RO rating decision that denied a total rating 
for compensation purposed based on individual 
unemployability.  The Board remanded the case to the RO in 
December 1996, and the file was returned to the Board in 
1999. 


FINDINGS OF FACT


1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals traumatic rupture and herniation 
of lumbar disc, including degenerative changes, is manifested 
by chronic back pain, muscle spasms of the foot and leg, 
sciatica, and limited lumbar spine motion, productive of 
pronounced intervertebral disc syndrome. 

3.  The veteran's sole service-connected disability, 
residuals of traumatic rupture and herniation of the lumbar 
disc, is rated as 60 percent disabling.  

4.  The veteran has not worked on a full-time basis since 
June 1992; he has work experience as an electrician; and has 
completed one year of college.  

5.  The veteran's service-connected low back disability does 
not prevent him from engaging in substantially gainful 
employment compatible with his work experience and education.


CONCLUSION OF LAW


1.  The requirements for a total rating based on individual 
unemployability due to service-connected low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.1, 4.16, 4.19 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the diagnosis and 
treatment of the veteran's low back disability, including the 
performance of a laminectomy in 1972.  Pursuant to his claim 
of service connection for this disability, a VA examination 
was conducted in September 1977.  The examiner diagnosed 
residuals of traumatic rupture and herniation of lumbar disc 
with surgical removal, and noted that the disorder remained 
symptomatic. 

Service connection for a back condition was established by 
rating action of December 1977, and a noncompensable rating 
was assigned, effective from June 1977.  Service connection 
has not been granted for any other disorder.  

The veteran was admitted to a VA hospital in August 1980, and 
diagnosed with left L4-5 radiculopathy and status post lumbar 
diskectomy in 1971.  At that time, he was having problems 
with tingling and a dull ache in the left posterior thigh and 
calf that radiated to the lateral aspect of his foot.  There 
was also mild stiffness in the back and increased discomfort 
with Valsalva's in his leg.  

An October 1980 RO rating decision increased the evaluation 
for the low back disorder from zero to 10 percent, effective 
from July 1980.  

VA and private medical records show that the veteran was 
treated and evaluated for various disabilities in the 1990's.  
The more salient medical reports are discussed in the 
following paragraphs.

A summary of the veteran's hospitalization at a VA medical 
facility in March 1991 shows that he underwent lumbar 
myelogram and CT (computed tomography) of the spine.  The 
diagnoses were calcified herniated nucleus pulposus at L5-S1, 
left side; and status post traumatic lumbar injury in 1972 
with reported operative fusion.

A VA summary of the veteran's hospitalization in April 1991 
shows that he underwent left L4 and L5 hemilaminectomies, a 
left L5 foraminotomy, a left L5-S1 diskectomy, and a left S1 
foraminotomy.  It was noted that the veteran had increasing 
problems with thigh numbness accompanied by pain radiating to 
the ball of the foot, as well as burning.  He experienced 
weakness manifested by climbing ladders.  He had no 
significant bladder symptoms, and CT myelography revealed a 
calcified, herniated L5-S1 disc on the left and a narrow left 
L5 foramina.  It was noted that surgery was uncomplicated 
postoperatively, and that the veteran did well.  He had a 
mild fever in the first postoperative day, but there was good 
lower limb movement and slight return of his left Achilles 
reflex.  He had no difficulties with voiding and was out of 
bed on the first day.  It was felt that he could be 
discharged on his fifth postoperative day with follow up in 
the Neurosurgery Clinic. 

A VA myelogram of the veteran's lumbar spine was performed in 
April 1992.  The following was reported: central disc bulge, 
L4-5, similar to the one found in March 1991; increased soft 
tissue, left L5-S1 neural foramen, thought to represent a 
scar; osteophytes projecting into the central canal, L5-S1, 
without significant interval change since March 1991; and 
mild degenerative changes, left L5-S1 apophyseal joint.  Left 
S1 root scarring was also noted.  


On VA examination of June 1992, the veteran was found to have 
spasm of paraspinal lumbar muscles; limited range of lumbar 
spine motion; left straight leg raising at 60 to 70 degrees; 
no postural abnormalities, or fixed deformities; and tense 
and tender paraspinal lumbar muscles.  There was 45 degrees 
forward flexion and no backward extension.  There was 10 
degrees lateral flexion and 30 degrees rotation bilaterally.  
The examiner pointed out that pain was expressed by facial 
grimacing on ranges of motion recorded.  Neurological 
deficits were left ankle deep tendon reflex loss; decreased 
sensation to pinprick on lateral aspect of lower leg and 
dorsolateral aspect of left foot; and weak left foot 
dorsiflex, +4/5.  The examiner diagnosed status post L5-S1 
laminectomy and diskectomy in 1972, status post L5-S1 
microdiscectomy in April 1991, residual L5-S1 left 
radiculopathy, and low back pain.  

In a June 1992 note, a VA physician reported that the veteran 
suffered from chronic back pain and that he was restricted 
from lifting and bending.  It was also noted that he might 
benefit from retraining.  

A VA EMG was conducted on the veteran in June 1992.  The 
examiner reported that the veteran walked with an antalgic 
gait when observed.  He was able to get up on his toes and 
heels and ambulate a few steps.  He did not exhibit any 
problems while standing on the left lower extremity, 
unsupported and putting on his shoes after the study was 
completed.  At that time, he was not aware that he was being 
observed.  Manual muscle testing revealed normal strength 
throughout both lower extremities with a lot of "theatrics" 
from the veteran.  Muscle wasting or fasciculations were not 
observed.  There was no tenderness over the greater 
trochanter.  He did have tight hamstrings and heel cords, 
bilaterally.  The veteran did not tolerate the nerve 
conduction studies or the needle EMG.  The examiner reported 
that there was a normal needle EMG of the left lower 
extremity, and noted that no comments could be offered 
regarding re-enervation from possible old nerve root injury 
since the veteran did not activate the motor units.  However, 
there was no indication of chronic, acute or subacute 
denervation in any of the muscles tested.  There were no 
deficits noted on physical examination, and the veteran did 
not appear to have any functional deficits when observed.  
The examiner felt that the veteran was amplifying his 
symptoms.  The examiner also did not doubt that the veteran 
had residual numbness and possibly some transient twitching 
from old nerve root injuries, but felt that there were issues 
with regard to secondary gain.  

By rating action of August 1992, the evaluation for the low 
back disability was increased from 10 to 60 percent, 
effective from June 1991. 

In July 1993, VA received the veteran's claim of entitlement 
to a total rating based on individual unemployability.  He 
reported work experience performing electrical work, 
including panel wiring, for a period between February 1988 to 
March 1993; losing six days of work for a period between 
February 1988 to March 1989; losing four days of work for a 
period of employment between April to December 1989; losing 
ten days of work for a period of employment from February 
1990 to November 1991; losing three days of work during a 
period of employment from March to June 1992; and working 40 
hours per week.  He noted that he was dismissed from his job 
in June 1992 because he could not perform all of the required 
duties.  He noted that he had tried to obtain employment 
since then, and noted that he filed applications in March and 
June 1993 with three potential employers.  The veteran 
indicated that he has one year of college education, and that 
he had not received any education and training before or 
after he became disabled to work.  

The veteran underwent a VA examination in August 1993.  The 
examination of the lower extremities revealed fasciculations 
in the gastrocnemius muscles over the left calf, and 
decreased sensation to pin prick and light touch along the 
posterolateral aspect of the left foot and calf more than 
thigh.  The motor examination revealed intact strength 
distally with pain limitation of strength in the proximal 
left lower extremity.  Hip flexion and extension were limited 
by pain predominantly due to muscle spasm in the low back.  
Palpation of the back produced point tenderness over the L5-
S1 vertebral body with marked spasm of the paraspinal muscles 
in the lumbar region.  There was increased discomfort with 
compression over the left sciatic notch.  No abnormalities of 
the right extremity were detected.  There was marked 
limitation of motion in the back.  Flexion was limited to 30 
degrees, and extension to 5 degrees.  Lateral flexion was 
limited to 15 degrees bilaterally, and rotation was limited 
to 20 degrees bilaterally.  Straight leg raising was 
unremarkable, and Patrick's maneuver produced some muscle 
spasms in the low back.  The radiculopathy primarily involved 
the L5 and S1 nerve roots on the left.  There was essentially 
no weakness in the distribution, and the posterior nerve root 
was predominantly involved.  The impairment was considered 
partial since some sensory function remained and motor was 
not involved.  He was not incontinent of bladder or bowel, 
but occasionally had a sense of incomplete voiding.  The 
following was noted regarding the radicular group: impairment 
was limited to the L5 and S1 nerve roots on the left; 
significant pain and decreased sensation to pin prick and 
light touch; no weakness in either of the nerve roots, but 
fasciculations of the gastrocnemius muscle indicated 
denervation of the L5 root, or the possible involvement of 
the S1 root with fasciculation of the psoas muscles.  The 
examiner diagnosed radiculopathy of the L5 and S1 nerve roots 
on the left secondary to surgical changes following 
corrective surgery for fracture of the lumbar spine.   

In September 1993, VA received a completed form regarding the 
veteran's employment with the Technical Aid Corporation.  It 
was noted he had been employed from October 11, 1992 to 
October 25, 1992, and from March 21, 1993 to March 27, 1993; 
worked 72 hours; performed electrical work; and employment 
was terminated since it was temporary in nature.  


In January 1994, the veteran was admitted to a VA hospital 
and treated for sciatica.  The condition had progressively 
worsened over the past month, and increased with coughing.  
There was no numbness or weakness, and no bowel or bladder 
complaints.  The examination revealed decreased pinprick in 
the S1 distribution on the left and an absent patellar 
reflex.  It was noted that the findings were old.  There were 
no motor changes on the right and no sensory changes, but a 
positive straight leg raise.  A CT myelogram revealed a large 
central calcified mass at L5- S1, eccentric to the right.  
There was a poor showing of the right S1 nerve root, and it 
was not clear if it was a calcified disk material or 
osteophyte formation.  There were no complications following 
the CT myelogram, and he was discharged to home.  An EMG was 
to be scheduled to determine if there was a new right S1 
radiculopathy. 

In a March 1994 report, it was noted that nerve conduction 
studies were not attempted due to the veteran's poor 
tolerance in the past, and the lack of clinical indication.  
Although the study was incomplete due to the veteran's poor 
tolerance, there was no evidence of acute or subacute 
denervation in the L5 or S1 myotomes on either side.  The 
veteran demonstrated accentuated pain behavior and the 
characteristics of his pain were not clear at that time.  He 
reported that he returned to work a month or so after his 
lumbar surgery, and had been having increasing difficulties 
at work again.  The examination revealed normal muscle mass 
without atrophy and normal strength throughout the right 
lower extremity.  In the left, there was some weakness in the 
anterior tibia, peroneus longus, but the examiner felt that 
it was not clear if the veteran was making a good effort.  He 
demonstrated a lot of pain behavior, and walked with a stiff 
gait that day. 

In May 1995, statements were received from individuals 
acquainted with the veteran.  Essentially, they note their 
observations of the veteran's physical limitations due to his 
back disability, as well as his ongoing problems with 
discomfort and pain. 

In May 1995, the veteran testified that his last period of 
full-time employment as an electrician ended in June 1992.  
His last period of part-time employment as an electrician was 
in July or August 1994, but he was fired due to limitations 
caused by his service-connected low back disability.  He 
indicated that he was limited in the ability to lift and 
bend, among other things.  Most of the work as an electrician 
required lifting, bending, and working outside panels.  He 
testified that he had attempted to secure other employment, 
but that it did not "work out too well."  From floor to waist 
level, he could lift a one-gallon container of water, and he 
could lift a maximum weight of 25 to 30 pounds.  However, he 
could not do this on a continuous basis.  He could do a bit 
of housework.  He tried to do his therapy exercises, but not 
completely.  He walked a few blocks each day to maintain 
flexibility.  He tried to go to vocational rehabilitation in 
1993, but he needed additional education in order to secure 
employment in electronics or light electrical repair.  
Retraining for light office work was considered, but there 
was concern about his ability to sit in a classroom and 
concentrate given the muscle spasms and medications he was 
taking.  He felt that he could perform sedentary work if he 
could alleviate his pain.  The veteran also mentioned that 
one of the individuals who submitted a statement on his 
behalf, hired him to work at his restaurant, but the veteran 
could not maintain the pace. 

Regarding his pain, the veteran stated that he continued to 
suffer from back pain and spasms.  He had not found an 
effective method for relieving his pain.  More surgery had 
been mentioned.  He had been taking Acthar Gel in the form of 
injections.  He also was treated with steroid injections, a 
TENS unit, a girdle type brace, lumbar pillows, physical 
therapy, Clonazepam for muscle spasms, and Amitriptyline.  

In a private medical report dated in July 1995, Dr. Lester H. 
Botkin, reported that he had been treating the veteran since 
March 1994 for chronic back pain.  His treatment included 
weekly injections of corticotropin.  According to Dr. Botkin, 
the veteran did extremely well with the injections 
considering the severity of his condition.  The plan was to 
continue with this course of treatment.  

The veteran was hospitalized at a VA hospital for a period 
between April and May 1996 with complaints of depression and 
low back pain.  It was noted that the veteran was unemployed, 
and that he had a past history of not being able to maintain 
employment due to mood swings and a history of substance 
abuse.  During this hospitalization, he was diagnosed with 
alcohol abuse, polysubstance abuse, possible dysthymia, and 
status post laminectomy.  His stressors were noted to be 
possible chronic pain.  A report of physical examination 
noted that he was somewhat uncooperative secondary to 
complaints of back pain, and that he moaned throughout the 
examination.  On examination of the musculoskeletal system, 
he could bend down to one and a half feet from the floor, and 
there was a functional range of motion throughout.  Motor 
testing revealed some weakness, but it was 4+ out of five 
throughout without any focal weakness.  Stretch reflexes were 
symmetric, and toes were downgoing.  The sensory examination 
was intact.  Palpation of the low back revealed no evidence 
of muscle spasm, but he did report diffuse muscle tenderness 
in the low back region.  His gait was narrow, but slow and 
steady.  The examiner diagnosed chronic low back pain and 
recommended a therapeutic pool program. 

When hospitalized in July 1997 for problems with substance 
and alcohol abuse, it was noted that the veteran suffered 
from chronic low back pain.  The veteran was given various 
medications such as Flexeril, Tylenol, Trazadone, and 
Gabapentin.  He was given a Percocet because he threatened to 
leave the hospital.  The electromyogram studies on the right, 
conducted to rule out radiculopathy, were negative.  The 
examiner recommended a further work up since it might have 
been early in the course of new pain.  Neurosurgery conducted 
an MRI (magnetic resonance imaging) with and without 
contrast.  According to the findings, the nerve roots looked 
fine and there was no sign of compression.  There was scar 
tissue at L5-S1.  It was noted that there were no surgical 
solutions for the veteran's pain, and that scar tissue 
removal was not indicated.  The Pain Service mentioned that 
except for new complaints of right lower extremity pain, 
there had been no change in the veteran's complaints since a 
prior consultation in 1993.  In the past, the pain had 
decreased with the use of traction, ultrasound, ethanol, and 
narcotics.  The veteran indicated that other methods used in 
the past had not been helpful.  The examiners noted that the 
veteran seemed to be moving, sitting up and down, and turning 
without difficulty until examined.  During the examination, 
he would display exaggerated pain behaviors and difficulties 
with his movement.  They found that the lumbar spine was not 
particularly tender.  They found no indication for 
paraspinous neuro blockade, given the absence of myofascial 
tenderness.  If the MRI had been positive, he would have been 
an excellent candidate for epidural steroids, given the 
acuity of his pain.  They also suggested that the reliance on 
opiates for chronic pain, and drug seeking behavior be 
decreased.  They encouraged SAAT involvement, as well as 
Psychiatry for depression.  They called for a quick increase 
in Gabapentin for treatment of neuropathic pain.  

In August 1997, the veteran underwent a VA psychiatric 
examination.  At that time, the examiner commented that the 
veteran's low level of functioning could be attributed to his 
physical disabilities.  If his back were better, he would not 
have a problem returning to work and engaging in activities 
that he used to enjoy.  The examiner noted that the veteran's 
depression would not stop him from returning to work or his 
activities.  The examiner mentioned that the veteran had a 
clinical level of depression. 

Pursuant to the Board's remand in December 1996, a VA 
examination was conducted in October 1997.  The examiner 
indicated that the claims folder had been reviewed.  The 
examiner noted that the veteran moaned, groaned, and winced 
with any motion of the lower extremities and spine.  He 
walked with a slow, but relatively balanced gait.  He was 
unable to heel toe walk based on his performance when asked 
to do so, and he reported excessive pain when trying.  The 
lumbar spine demonstrated 30 degrees flexion to 5 degrees 
extension.  There was 20 degrees left lateral bending, 10 
degrees right lateral bending, and 20 degrees lateral 
rotation, bilaterally.  There was no palpable lumbar 
paraspinous spasm and minimal diffuse lumbar paraspinous 
bilateral tenderness.  The examiner noted a well-healed 9 
centimeter scar, located midline posterior lumbar spine, and 
a 3 centimeter parallel scar to the left side.  The examiner 
was not certain where the bone graft was taken from, but no 
other scars could be definitely identified.  The variable 
motor strength in both lower extremities with intermittent 
was five out of five of all groups, but apparent voluntary 
yielding to three over five of left extensor hallucis longus, 
left tibialis anterior, left flexor hallucis longus, left 
gastrocnemius soleus.  There was negative clonus, 
bilaterally.  On straight leg raising, Lasegue's, and 
bowstring testing, he was extremely jumpy, bilaterally, with 
complaints of waves of excruciating pain in the ipsilateral 
buttock on the side being tested.  This occurred at 
approximately 60 degrees straight leg raise.  Deep tendon 
reflexes were one plus and symmetrical of both knees, trace 
and symmetrical at both ankles.  X-rays, plain radiographs 
showed slight disc space narrowing at T12-L1 with some 
anterior osteophytes suggestive of old avulsion fracture on 
both sides of the T12-L1 disc.  Also, there was slight 
narrowing of the L5-S1 disc with no significant osteophyte 
formation, and lateral flexion-extension views done with very 
little flexion and extension, but did not reveal any 
interspinous instability.  

The examiner diagnosed degenerative disc disease at L5-S1, 
which the examiner opined was service-connected since the 
veteran reported that it was originally operated on while in 
the service.  There was an apparent old anterior body 
fracture of the T12-L1 with no significant residual pathology 
other than minimal degenerative disc disease at that level.  
The examiner noted that the severe disabling symptoms were 
quite disproportionate to physical findings and radiographic 
findings.  The examiner felt that the quantity of pain could 
not be measured, therefore the veteran's ability to tolerate 
industrial employment could  not be stated.  Even so, the 
examiner further noted that there was no detectable 
structural or anatomical diagnosis that would restrict the 
veteran from industrial employment and that the entire 
foundation of his inability to perform that work is based on 
the level of symptoms and not any objective, measurable 
neurologic or skeletal defect.  

A March 1998 RO rating decision denied secondary service 
connection for depression.

As per the Board's remand in December 1996, a Social and 
Industrial Survey was conducted with the veteran in May 1998.  
In the report, the examiner recited the veteran's history of 
the inservice injuries to the back, the veteran's surgeries 
since service, and his ongoing difficulties finding an 
effective method for pain relief.  The examiner described the 
veteran as neatly and appropriately dressed, polite, appeared 
sincere, understood the purpose of the interview, and did not 
display any cognitive deficits.  It was noted that he was 
alert and oriented times three.  However, he did appear to be 
in some physical duress towards the end of the interview from 
sitting for about 90 minutes.  When he entered the office he 
used a walking cane due to his chronic back pain, and it was 
further noted that he did not drive due to the muscle spasms 
in his foot.  He noted that a muscle spasm in his foot and 
leg had caused him to accelerate and run into a hillside 
while driving.  He experienced slight relief during warmer 
weather, and there was a need to develop a non-narcotic pain 
management program given his history of alcohol and substance 
abuse.  He had been told that his condition was deteriorating 
with increased arthritis.  

The veteran reported that he received emotional support from 
his mother and girlfriend.  He attributed his physical 
debilitation and subsequent emotional frustration to the 
April 1972 accident in Vietnam.  Since service, he had worked 
as an electrician, but the pain from his disability had 
increased due to physical deterioration over the past 6 
years.  The last period of full-time work as an electrician 
was in August 1992, sometime after his surgery.  However, 
there were problems with mobility and his physician advised 
him to stop engaging in that type of work since it aggravated 
his back.  He tried working as a taxicab driver, but he was 
unable to continue because he walked around the parking lot 
and missed calls.  He could not drive for prolonged periods 
of time without seeking pain relief by getting out of the cab 
and walking around.  Currently, he had been waiting for a 
determination from the Social Security Administration.  He 
did not feel that he suffered from post-traumatic stress 
disorder, and attributed his emotional stress or depression 
to his physical deterioration and giving up his work as an 
electrician.  He wished to maintain employment, and sometimes 
was emotionally distraught due to boredom.  He considered 
volunteering as a DAV driver, but that was no longer 
possible.  He also noted that he could not afford the 
transportation expense to volunteer at VA on a regular basis.  
He would feel better emotionally if he could find something 
constructive to do.  


Legal Analysis

The veteran's claim is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed and that VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for residuals of 
traumatic rupture and herniation of lumbar disc, rated 60 
percent disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).  Diagnostic Code (DC) 5293 
contemplates intervertebral disc syndrome.  A maximum 
evaluation of 60 percent is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Since 60 percent is the maximum 
evaluation available under this DC, there is not a question 
as to which of the two evaluations should apply.  38 C.F.R. 
§ 4.7 (1998). 

Generally, under 38 C.F.R. § 3.340(a)(1) (1998), total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  The objective criteria are set forth 
in 38 C.F.R. § 3.340(a)(2) (1998), and provide for a total 
disability rating for any single disability or combination of 
disabilities prescribed a 100 percent evaluation in the 
Schedule for Rating Disabilities; or where the requirements 
of 38 C.F.R. § 4.16(a) are met. 

Under 38 C.F.R. § 4.16 (1998), total disability ratings may 
be assigned in cases where the schedular rating is less than 
a total rating, as long as the veteran's disabilities meet 
specified rating levels, and the veteran is unable to follow 
a gainful occupation as a result of these disabilities.  If 
there is one disability, that disability shall be evaluated 
at 60 percent or more.  If there is more than one disability, 
at least one must be rated at 40 percent or more, and the 
combined rating must be 70 percent or more.

In this case, the veteran's low back disorder is the 
veteran's sole service-connected disability.  Since this 
disability is currently rated as 60 percent disabling, he 
meets the threshold schedular requirements for a total 
compensation rating based on individual unemployability.  38 
C.F.R. § 4.16(a) (1998).  However, the evidence does not show 
that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected low back disability.  

As shown by the evidence, the veteran's service-connected low 
back disability has resulted in some physical limitations, 
and a longstanding problem with chronic back pain and 
sciatica.  Looking solely at this disability, it appears that 
the average person with chronic back pain may be precluded 
from work involving intense physical labor.  However, the 
average person could perform duties that are sedentary in 
nature.  The evidence also indicates that the veteran is not 
individually precluded from employment due to his service-
connected low back disability.  

Pursuant to the Board's remand, a VA examination and social 
industrial survey were conducted.  Although the examiner 
could not state the veteran's ability to tolerate industrial 
employment, the examiner was of the opinion that the 
inability to work was based on the level of symptoms and not 
any objective physical defect.  The examiner who conducted 
the social and industrial survey in 1998 noted that the 
veteran's efforts to deal with his pain included accepting 
that he will never be physically able to return to his work 
as an electrician.  Therefore, it has only been shown that he 
is individually precluded from engaging in the physically 
demanding type of work he used to perform, but is not 
precluded from engaging in other types of work.  It has been 
noted that he has problems sitting for prolonged periods of 
time.  However, work that is sedentary in nature and 
consistent with his one year of college education would allow 
him the flexibility to take breaks and walk around to relieve 
his pain, and is less likely to exacerbate his back 
condition.  Therefore, he is not individually precluded from 
employment.  

It is clear that in addition to his low back disability, the 
veteran suffers from nonservice-connected disabilities such 
as depression.  However, the veteran has claimed that his low 
back disability is the sole impediment to his ability to 
secure gainful employment.  Even though there are nonservice-
connected disabilities, the Board notes that under 38 C.F.R. 
§ 4.16(b), the veteran's employment history, educational and 
vocational attainment and all other factors having a bearing 
on this issue are for consideration, but neither nonservice-
connected disabilities nor advancing age may be considered 
under 38 C.F.R. §§ 3.341(a) and 4.19.  Therefore, given the 
evidence of record, it can be concluded that the impairment 
produced by the low back disability alone is not sufficient 
to prevent the veteran from performing some work.  The record 
also demonstrates that the veteran is not individually 
unemployable given his level of education, prior work 
experience, desire to return to work, and his willingness to 
be retrained.  In fact, in the June 1992 note, the veteran's 
VA physician did state that the veteran could benefit from 
retraining.  Furthermore, the percentage rating assigned for 
his low back disability is recognition that there is 
difficulty in obtaining or retaining employment, and this 
factor is considered in the assigned schedular ratings. 38 
C.F.R. § 4.1 (1998). 

The evidence establishes that the veteran's service connected 
low back disability alone is not of such a nature and 
severity, bearing in mind his occupational and educational 
background, to prevent gainful employment.  He is not 
individually unemployable by reason of his service-connected 
disability alone, and a total rating for compensation 
purposes is not warranted.  

Here, the preponderance of the evidence is against the claim 
for a total rating for compensation purposes based on 
individual unemployability, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case. 


ORDER


Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied. 



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


